1
2
                                                                  JS-6
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                       WESTERN DIVISION
11   In re the Matter of the Estate of              No. CV 19-10528 CJC (Ex)
     ROBERT LEE JACKSON,
12                                                  ORDER REMANDING CASE
                 Deceased.
13
14
15         Pursuant to stipulation and for good cause shown, IT IS HEREBY ORDERED
16   that this case is REMANDED to the Superior Court of the State of California, County of
17   Los Angeles, Case No. 16STPB06929.
18
19    Dated: January 7, 2020___
20                                          HONORABLE CORMAC J. CARNEY
                                            UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28
                                                1
1    Presented by,
2    NICOLA T. HANNA
     United States Attorney
3    DAVID M. HARRIS
     Assistant United States Attorney
4    Chief, Civil Division
     JOANNE S. OSINOFF
5    Assistant United States Attorney
     Chief, General Civil Section
6
7
8       /s/ Paul B. Green
     PAUL B. GREEN
9    Assistant United States Attorney
10   Attorneys for Real Party-Defendant in Interest
     Dr. Benjamin Carson, in his official capacity as Secretary of U.S. Department of
11   Housing and Urban Development
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
